              Case 17-18479-mdc                Doc 63     Filed 04/09/19 Entered 05/29/19 14:19:54                               Desc Main
                                                          Document     Page 1 of 1
                            W

’i‘é‘rmﬁfﬁﬁ                       WWW                                ‘

                                                                                                         war},   *3:   or?



                                            UNITED STATES BANKRUPTCY COURT
                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    IN RE:
                                Sabriah A. smith                                    ~




                                                                                            Chapter‘13

                                Debtor (s)         w



                                                                         :                  Case No: I7~18479MDC"


                                                                                        ,



                                                                9.132%
                                AND NOW, upon Motion of the Debtor to avoid a judibial lien herd by Discover

                    Bank on personal property and/or tea! property of the Debtors located at 821 Disston
                                                         >




                    street, Philadelphia, PA 19111,
                -




                                AND, the Debtor having asserted that the alleged lien arising from the judgment

                    entered at Philadelphia,       Municipal Colin, Case NubaberSC-l7—02—27-6177is subject

                    to avOidance pursuant to 11 U.S.C. §522(f),

                                And, the Debtor having certiﬁed, that adequate notice of the Motionwas‘sent tor                    -




                    the Respondent and that no answer or other résponsé to the Motion has been ﬁled,                         ~




                                It is hereby ORDERED that the Motion is GRANT ED‘by default:

                                It is further ORDERED, subject’to    11      U.S.C. §349(b), that the judicial lien held

                    by the Respondent,       if any, in the real property of the Debtors and/or the personal prbperty
                    of the Debtors listed and Claimed as exempt in Schedule C of‘the Debtor’s banln'l‘thCy

                    schedules is    AVOIDED,



                    Date:
                                %/7
                                                                              WU.       .
                                                                                                         <78
                                                                                             agdelme D. Coleman
                                                                                            BANKRUBTCY JUDGE
                                                                                                                 ’     @/
